Citation Nr: 9902982	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for ulcerative colitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1983 to August 
1984.

This appeal arises from an October 1997, Department of 
Veterans Affairs Regional Office, St. Petersburg, Florida 
(VARO) rating decision, which denied the appellant 
entitlement to an increased rating for his service-connected 
ulcerative colitis, currently evaluated as 10 percent 
disabling. 


FINDINGS OF FACT

1.  The appellant served on active duty from July 1983 to 
August 1984.

2.  Current manifestations of the appellant's service-
connected ulcerative colitis, include only minimal 
inflammation confined to the distal colon, with no more than 
infrequent exacerbations. 


CONCLUSION OF LAW

Current manifestations of the appellant's service-connected 
ulcerative colitis, are no more than 10 percent disabling.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 4.27, 4.114 Diagnostic 
Code 7323 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an increased rating for his service-
connected ulcerative colitis.  Initially, the Board finds that 
the appellant has satisfied his statutory burden of submitting 
evidence which is sufficient to justify a belief that his 
claim is "well-grounded."  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It is also 
clear that the appellant's claim has been adequately developed 
for appellate review purposes by VARO, and that the Board may 
therefore proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The veteran is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7323 for ulcerative colitis at 10 percent.  
The schedular criteria call for a 10 percent disability 
evaluation for moderate symptoms of ulcerative colitis with 
infrequent exacerbations; a 30 percent disability evaluation 
is warranted for moderately severe symptoms with frequent 
exacerbations; a 60 percent disability evaluation is warranted 
for severe symptoms with numerous attacks a year and 
malnutrition, with the health only fair during remissions; and 
a 100 percent disability evaluation is warranted for 
pronounced symptoms resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess.  38 C.F.R. § 4.114 Diagnostic Code 7323 (1998).

It must be noted that the terms such as "moderate" and 
"severe" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1998).  It should 
also be noted that the use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board will first review the appellant's pertinent medical 
history.

The appellant received a medical discharge from service as a 
result of his ulcerative colitis.  He was granted entitlement 
to service connection and awarded a 10 percent disability 
evaluation by VARO in an August 1984 rating decision.

A VA examination was conducted in August 1985.  The appellant 
reported that he had abdominal complaints aggravated by 
emotional tension.  He reported 3 to 5 bowel movements per 
day.  He claimed that perhaps twice per month he would have 
more severe episodes with frequent bowel movements, up to 
eighteen per day, and that he may have noted blood in his 
stool twice a week.  He claimed to have some abdominal pain 
with bowel movements.  Physical examination revealed that he 
was well developed.  He was 6 feet 1 inch tall and weighed 147 
pounds.  There was no abdominal distention.  There were no 
masses present.  His liver, kidney and spleen were not 
palpable.  There was no abdominal tenderness.  His rectal 
examination was not remarkable.  A barium enema was reported 
as normal.  It was noted that to fully substantiate the 
diagnosis a colonoscopy would be required.  However, this was 
a moderately invasive procedure that would not be justified if 
an adequate colonoscopy had been previously performed.

VA outpatient treatment records reported that the appellant 
requested a surveillance colonoscopy in June 1997.  He 
indicated that he had not had one since 1994.  He was then 
scheduled for a colonoscopy in July 1997.  A July 1997 
treatment entry reported an impression of ulcerative colitis, 
"well controlled."  His colonoscopy revealed no evidence of 
active ulcerative colitis.  The physician commented that the 
changes were very mild and superficial in nature, and that 
there was nothing to suggest active ulcerative colitis.  It 
was indicated that the appellant weighed 167 pounds. 

VA treatment records, dated from September 1997 to March 1998, 
reported that the appellant received medication and that his 
ulcerative colitis was stable.

A VA intestine examination was conducted in June 1998.  The 
appellant reported that his colitis had been fairly stable, 
although he claimed that he had exacerbations with stress.  He 
reported that he generally had 2 stools per day and that they 
tended to be on the loose side, but that occasionally he had 
formed stools.  He reported that he did see scant streaks of 
bright red blood occasionally.  The examiner noted that a 
colonoscopy previously performed by him showed evidence of 
internal and external hemorrhoids, and revealed only minimal 
mottling in the rectum with a normal sigmoid colon, descending 
colon, transverse colon, and right colon.  He further noted 
that this had been confirmed by biopsies and, in fact, the 
appellant's rectum was actually normal histologically as well.  
The appellant was entirely recovered from a history of viral 
encephalitis which had required a prolonged hospitalization 
with PEG tube feedings and tracheostomy.  The appellant 
admitted that he had lost about 10 pounds in the past 2 weeks, 
but could not confirm this by weight and had no real symptoms 
of nausea or vomiting.  Furthermore, he continued to have only 
two stools per day, identical to what he had had earlier that 
month at the time of the colonoscopy.  He had no complaint of 
constipation and denied any abdominal pain.

Physical examination revealed that the appellant was well 
developed and well nourished, in no apparent distress.  His 
weight was 176.6 pounds.  His abdomen showed an old PEG tube 
scar, but was otherwise unremarkable with normoactive bowel 
sounds.  There were no masses or tenderness.  The examiner 
diagnosed a history of ulcerative colitis, presently in 
"complete remission."  The examiner reported that, although 
the appellant admitted stress-related "exacerbations" of his 
colitis, he had no evidence of residual colitis by biopsies.  
He noted that, certainly, the appellant may have a 
"superimposed" irritable bowel syndrome, and this may well 
be the cause of some of his symptoms.

A July 1998 VA colonoscopy was performed.  The appellant 
presented with minimal symptoms.  The examination was done for 
surveillance in order to assess his colon and to perform 
surveillance biopsies.  External hemorrhoids were noted.  No 
fissures or tags were seen.  Digital examination showed normal 
sphincter tone with no masses.  Endoscope revealed a slightly 
mottled appearance to the rectum, but otherwise this was 
normal.  There was no evidence of erosions or ulcerations.  
The vascular pattern was slightly mottled, but the mucosa 
itself appeared healthy.  There was no evidence of any 
erosions, mottling or erythema of the sigmoid colon, 
descending colon, transverse colon, ascending colon or cecum.  
The impression was mild proctitis, rule out dysplasia and 
hemorrhoids.  It was recommended that the appellant continue 
with sulfasalazine and high-fiber diet and sitz baths as 
needed.  The examiner noted that the appellant would need a 
follow-up colonoscopy in 2 years.  He noted that, although the 
appellant had had his colitis for 15 years and required 
surveillance colonoscopies, the degree of his inflammation 
appeared minimal and confined to the distal colon, suggesting 
ulcerative proctitis and surveillance every 2 years should be 
adequate.  Biopsies revealed colonic mucosa without diagnostic 
abnormalities. 

Analysis

With emphasis upon the appellant's most recent June 1998 VA 
examination and July 1998 colonoscopy, the Board finds that 
the appellant does not currently have moderately severe 
symptoms with frequent exacerbations warranting a 30 percent 
disability evaluation.  38 C.F.R. § 4.114 Diagnostic Code 7323 
(1998).  In short, the appellant has no more than moderate 
symptoms with infrequent exacerbations, warranting the 
currently assigned 10 percent evaluation.  Specifically, the 
Board notes the diagnosis of ulcerative colitis is "complete 
remission" in June 1998; the minimal finding of inflammation 
confined to the distal colon on colonoscope examination with 
no diagnostic abnormalities found on biopsies; and the 
characterization of symptoms as "minimal".  Accordingly, an 
increased evaluation is not warranted at this time.

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (1996).  
There is no objective evidence that this service-connected 
back disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).


ORDER

An increased rating for ulcerative colitis is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 8 -


